USCA11 Case: 20-14098    Date Filed: 06/11/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14098
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00016-RWS-GGB-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                        versus

EDNECDIA SUTINA JOHNSON,
a.k.a. Tina Johnson,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 11, 2021)

Before JILL PRYOR, LUCK, and BRASHER, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-14098         Date Filed: 06/11/2021     Page: 2 of 4



       Ednecdia Johnson, a federal prisoner proceeding pro se, appeals the district

court’s denial of her motion for compassionate relief under 18 U.S.C.

§ 3582(c)(1)(A) as amended by Section 603 of the First Step Act. Pub. L. 115-391,

§ 603, 132 Stat. 5194, 5239–41 (2018) (amending 18 U.S.C. § 3582). The district

court found that Johnson’s medical conditions were not extraordinary and

compelling reasons that would justify a reduction in her sentence. The government

has moved for summary affirmance and to stay the briefing schedule.

       Pro se pleadings are liberally construed. Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998). Still, summary disposition is appropriate where

“the position of one of the parties is clearly right as a matter of law so that there can

be no substantial question as to the outcome of the case, or where, as is more

frequently the case, the appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406

F.2d 1158, 1162 (5th Cir. 1969).1

       We review de novo determinations about a defendant’s eligibility for a

sentence reduction under Section 3582(c)(1)(A). United States v. Bryant, No. 19-

14267, at 11–12 (11th Cir. May 7, 2021). We review a district court’s decision to

grant or deny an eligible defendant’s reduction request for abuse of discretion. Id.

When we apply the abuse of discretion standard, we recognize that the district court



1
 We are bound by cases decided by the former Fifth Circuit before October 1, 1981. Bonner v.
City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                             2
          USCA11 Case: 20-14098        Date Filed: 06/11/2021     Page: 3 of 4



had a “range of choice” and that we cannot reverse unless the district court applied

the incorrect legal standard, made clearly erroneous factual findings, or committed

a clear error of judgment. United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021)

(citations omitted). The district court did none of those here.

      Section 3582(c)(1)(A) allows a district court to reduce a defendant’s sentence,

after considering the Section 3553(a) factors, for “extraordinary and compelling

reasons,” as defined in the Sentencing Commission’s policy statement found at

U.S.S.G. § 1B1.13. Bryant, No. 19-14267, at 13–14, 38. Johnson argues that her

medical conditions—hypertension and a few previous bouts of bronchitis—in

conjunction with COVID-19 are extraordinary and compelling reasons that warrant

relief. Under the policy statement, a medical condition is extraordinary and

compelling if it is “serious” and “substantially diminishes the ability of the defendant

to provide self-care” in prison, and if the defendant is not expected to recover from

it. U.S.S.G. § 1B1.13 app. n.1(A). The documentation Johnson submitted shows that

her bronchitis resolved over three years ago, and her hypertension is well controlled

by medication. And “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). See

also Harris, 989 F.3d at 910. The district court did not err in concluding that




                                           3
          USCA11 Case: 20-14098       Date Filed: 06/11/2021   Page: 4 of 4



Johnson’s conditions, alone or considered in light of COVID-19, are not

extraordinary and compelling reasons to reduce her sentence.

      We GRANT the government’s motion for summary affirmance because there

is no substantial question about whether the district court erred in denying Johnson’s

motion for compassionate release. See Groendyke Transp., Inc., 406 F.2d at 1162.

We DENY as moot the government’s motion to stay the briefing schedule.

      AFFIRMED.




                                          4